Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       27-NOV-2019
                                                       02:07 PM
                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           IN THE MATTER OF
       THE ELAINE EMMA SHORT REVOCABLE LIVING TRUST AGREEMENT
                   DATED JULY 17, 1984, as amended


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-15-000960; T. No. 15-1-0165)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioners/Respondents-Appellants/Cross-Appellees’
 Application for Writ of Certiorari, filed on September 30, 2019,
 is hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
 held in this case.    Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawaiʻi, November 27, 2019.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson